Citation Nr: 1717147	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for post-traumatic stress disorder (PTSD), evaluated at 50 percent disabling.  The Veteran filed a timely notice of disagreement.

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge at the RO in Phoenix, Arizona.  A transcript of the hearing is associated with the claims file.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record in the increased rating claim.  In a January 2010 statement, a counselor who treated the Veteran expressed the opinion that the Veteran's PTSD made him unable to work.  

In an April 2016 decision, the Board found that the counselor's opinion and other statements in the record raised a TDIU claim.  The Board granted an increased rating for PTSD from 50 percent to 70 percent and remanded the claim for TDIU for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

Evidence, to include a May 2017 VA compensation examination report, was added after issuance of the October 2016 supplemental statement of the case (SSOC); however, the Veteran indicated that he wished to waive RO consideration of any newly submitted evidence.  See April 2017 appellate brief.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The record of evidence reflects that the Veteran's service-connected PTSD precludes substantially gainful employment consistent with his education and occupational experience as of January 5, 2009.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met from January 5, 2009.  38 U.S.C.A. § 1101, 1155, 5107 (West 2014); 38 C.F.R. § 4.16(a) (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in July 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in June 2016 and May 2017.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Laws and Regulations

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disabilities in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability is rated at 60 percent or more, or if there are two or more disabilities, there is at least one rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but he or she fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director of Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  

For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The question of whether a service-connected disability or disabilities render a veteran unemployable is a legal determination for adjudicators to make, rather than a medical question to be answered by health care professionals.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Analysis

The Veteran contends that he is entitled to TDIU based upon his service-connected disability.  The Veteran is service-connected for PTSD, rated at 70 percent from January 5, 2009.  

Therefore, the Veteran meets the scheduler criteria for TDIU, see 38 C.F.R. § 4.16(a).

The weight of the evidence shows that the Veteran was unemployable during the entire appeal period due his service-connected PTSD.

With regards to the Veteran's educational and employment history, the record reflects that the Veteran has a high school diploma.  After service, the Veteran worked as a communications technician for Pratt and Whiting from 1967 to 1969 and for NY Bell and Quest Phone from 1969 to 2002.  The Veteran then worked as a foreman for an amusement factory from 2002 to 2003.  The Veteran claims that he then became too disabled to work.  See April 2017 VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability).  The Veteran testified during his hearing that afterwards, he worked as a handyman for a couple of years, but that it physically became too much work.  See March 2016 hearing testimony. 

The Veteran's wife reported that the Veteran required everything to be perfect and this would subsequently manifest as him not being able to complete projects or chores without an extreme amount of determination and concentration.  Although the Veteran had a wide range of interests, his wife stated that he had trouble staying focused in any area.  The Veteran would often start projects, classes, etc., but often did not complete them because he felt inadequate or not good enough.  See January 2010 buddy/lay statement. 

In 2010, the Veteran was attending counseling at the Mesa Vet Center.  The Veteran's counselor noted that the Veteran avoided crowded places and had to have his back against the wall.  The Veteran reported panic attacks that would go on for days and that he had no interest in significant activities and did not attend to his personal hygiene.  The Veteran displayed symptoms of night sweats, anger, and irritability resulting in physical altercations and road rage.  The Veteran reported having to "gear [himself] up" to concentrate.  The counselor concluded that the Veteran's panic symptoms were incapacitating at times and deterred his day to day functioning and that the Veteran was unable to work.  See January 2010 counselor opinion. 

A May 2012 VA examination report reflects that the Veteran reported panic attacks every couple of months, but that the attacks were increasing in frequency.  The Veteran had been experiencing sleep-walking, and was prone to insomnia.  The Veteran reported that four days a week he was okay, but the other three, he would spend the whole day lounging because even taking a shower would be too stressful. 

A June 2016 VA examination report reflects that the Veteran reported that he struggled with panic attacks and that the panic attacks were increasing in frequency over time.  The Veteran reported that he had not worked since 2005, as he could not tolerate the stress of the work environment and could not handle the responsibility of being in management.  The VA examiner found that the Veteran's main impairments in the work environment were short-term memory problems and inability to sustain concentration for even short periods of time.  The examiner opined that the Veteran appeared capable of understanding and remembering short and simple instructions.  However, as instructions become more complex, he might at times struggle.  The examiner found that the Veteran's short-term memory problems could serve as an obstacle in job performance and might require close supervision to complete tasks in a timely manner.  The examiner found that the Veteran struggled to focus on issues at hand and was not able to focus for extended periods of time; therefore, he might have difficulty setting realistic goals independent of others.  These concentration issues would serve as obstacles in job performance and would require close supervision for performing activities within a schedule.  Other potential obstacles in the work environment included chronic sleep problems contributing to irritability and difficulty in adapting to following directions, maintaining regular attendance and working in coordination with others.  The Veteran's lack of interest in social interaction and avoidance of groups of people would be a contributing factor in problems with supervisors and coworkers.  Therefore, the examiner concluded that the Veteran would function better if left to his own with minimal social interaction. 

The Veteran was afforded a VA examination in May 2017.  The Veteran reported that he last worked in 2005 and that he considered himself retired and that he received social security.  The Veteran reported that his medications gave him a hangover effect, and the grogginess and sleepiness made it hard to do things.  Furthermore, he reported that his panic attacks and incontinence limited his social activities.  The VA examiner found that the Veteran's PTSD would cause occupational and social impairment with reduced reliability and productivity.  The examiner found that the Veteran's panic attacks and social discomfort may lead to problems at work if required to interact with others for prolonged periods of time but in 1:1 or smaller groups, such problems would likely be mitigated.  Although the Veteran complained of focus and concentration problems, the examiner found that those did not appear to be seriously impairing as the Veteran described reading without problems.  The examiner found that the Veteran was capable of carrying out tasks and understanding directions or taking feedback.  The examiner found that the Veteran's reported sleep problems, including drowsiness and difficulty staying awake, could be moderately difficult/impairing in the workplace but such a problem could be addressed by medication monitoring.   

In summary, the Veteran's main impairments in the work environment are short-term memory problems and inability to sustain concentration for even short periods of time.  These would serve as obstacles in job performance and would require close supervision for performing activities within a schedule.  However, the Veteran's lack of interest in social interaction and avoidance of groups of people would be a contributing factor in problems with supervisors and coworkers.  As the Veteran appears to have problems interacting with others, he would function better if left to his own with minimal social interaction.  Furthermore, the Veteran's panic attacks and social discomfort may lead to problems at work if required to interact with others for prolonged periods of time but in 1:1 or smaller groups, such problems would likely be mitigated.  On the other hand, although the Veteran had complained of focus and concentration problems, one examiner concluded that those did not appear to be seriously impairing as he described reading without problems.

The Board concludes that the evidence of record reflects that the Veteran's service-connected PTSD renders him unemployable and incapable of securing and following a substantially gainful occupation.  The evidence reflects that the Veteran would function best in small groups or left to himself with minimal social interaction.  However, due to his concentration issues, he would need constant close supervision to complete tasks on time.  The Board notes that these two scenarios are contradictory of each other.  Furthermore, although one examiner found that the Veteran's concentration was not seriously impaired as he had the ability to concentrate on reading a book at home, the environment of reading a book at home is different from the environment of concentrating in a work environment.  In addition, the Veteran reports that his panic attacks are occurring several times a week and multiple times during the day, and that these attacks render him functionless. 

The record on appeal supports a conclusion that the Veteran's service-connected PTSD renders him unemployable.


ORDER

Entitlement to a TDIU based upon the Veteran's service-connected disability is granted. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


